DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US – 2002/0180257 A1) and further in view of TU et al. (US – 2016/0129896 A1) and McCann (US – 2007/0017715 A1).
As per claim 1, Gill discloses Electro-Hydraulic Brake Actuating Device for a Trailer comprising
- signalling means (56, The control sensor 56 is adapted to provide a signal which indicates that the tow vehicle braking system 14, [0022], Fig: 1) for generating an electrical signal based on an action applied by a driver to a brake operating unit (via brake pedal 16, the control sensor 56 can be carried by the tow vehicle and of the type positioned at or near the brake pedal 16 to sense or detect physical movement of the brake pedal 16, [0022], Fig: 1);
- a brake control unit (a central processing unit or controller 58, [0022], Fig: 1);
- communication means (As shown in FIG. 1, the illustrated control sensor 56 is in communication with the controller 58 by a suitable hard wire or wireless connection 60, [0026], Fig: 1) for providing the electrical signal from the signalling means to the brake control unit ([0022]- [0026], Fig: 1);
the brake control unit being configured to
- use the determined weight of the trailer to obtain a gain value (if the trailer is fully loaded, the system gain is set to match but if the trailer load is lighter the system gain is reduced or toned down. The vehicle operator can manually adjust the gain control as the trailer load changes, that obtain a gain value, [0024], Fig: 1);
- calculate a braking power signal value using the electrical signal and the gain value (The accelerometer can sense how aggressive the tow vehicle braking and provide a proportional voltage which can be integrated into the controller 58. Preferably, a gain control is provided so that the operator can adjust system gain according to the load or weight carried by the trailer, [0024], Fig: 1);
- provide a braking power control signal to an electric braking unit of a wheel of the trailer, based on the braking power signal value, [0022] – [0026], Fig: 1).
Gill discloses all the structural elements of the claimed invention but fails to explicitly disclose an electric braking unit of a wheel.
TU discloses Trailer with a Trailer Brake Control Device comprising:
provide a braking power control signal to an electric braking unit of a wheel of the trailer (The trailer brake control device 212 is electrically connected to the battery 226 through a power wire 201 so as to be powered. The trailer brake control device 212 is also electrically connected to the brake switch 224 and the brake lights 218 and 228, therefore, obviously trailer has electric braking unit, [0024], Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electro-hydraulic braking system of the Gill to use the electric braking unit of the wheel as taught by TU in order to provide the trailer brake can work independently by own power supply and also detect whether the brake controller is functioning properly.
Further, Gill discloses Preferably, a gain control is provided so that the operator can adjust system gain according to the load or weight carried by the trailer, [0024], but fails to explicitly disclose means for determining weight of the trailers.
McCann discloses Bogie Slider Control System and Method Utilizing Trailer Weight Information comprising:
means for determining weight of the trailers (A tractor-trailer combination would, however, benefit from a utilization of an anti-roll over electronic control system, electronic control brake system, and/or anti-lock brake system that determines the weight on a trailer axle by way of the air pressure in a trailer suspension air bag, [0022] and Claim 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the means for determining weight of the trailers as taught by McCann in order to control electronic control brake system and/or anti-lock system properly.

As per claim 2, Gill discloses where in the gain value is obtained using a predetermined function or a look-up table stored in a memory of the brake control unit ([0024], Fig: 1).

As per claim 3, Gill discloses wherein the predetermined function for obtaining the gain value is dividing the determined weight by a reference value ([0024], Fig: 2).

As per claim 4, Gill discloses wherein the reference value is pre-set in the brake control unit and is equal to sum of the weight of an empty trailers; and a weight of a maximum allowed load ([0022]- [0026], Fig: 1).

As per claim 5, Gill discloses wherein the signalling means (The control sensor 56 is adapted to provide a signal which indicates that the tow vehicle braking system 14 has been actuated and is preferably adapted to provide a signal which is representative of the degree to which the tow vehicle braking system 14 has been actuated, [0022], Fig: 1) for generating the electrical signal is a sensor attachable to the brake operating unit of the tow vehicle, and generation of the electrical signal is based on
- information from an antilock-braking system of the tow vehicle, or
- a pressure reading from a brake system of the tow vehicle (the tow vehicle braking system 14 has been actuated and is preferably adapted to provide a signal which is representative of the degree to which the tow vehicle braking system, [0022], Fig: 1).

As per claim 6, Gill discloses wherein the brake control unit is arrangeable in the trailer (the control sensor 56 can alternatively be carried by the trailer, [0025], Fig: 4).

As per claim 8, Gill discloses wherein the action applied by the driver is a force (via pedal 6, Fig: 2), and increasing the force is configured to increase a braking power of the trailer and decreasing the force is configured to decrease the braking power of the trailer (It is well known in the braking art that to use brake pedal which allow the vehicle driver to apply a force to control the brake, so that increasing the force is configured to increase a braking power of the trailer and decreasing the force is configured to decrease the braking power of the trailer).

As per claim 9, Gill as modified by TU discloses all the structural elements of the claimed invention but fails to explicitly disclose
wherein the brake control units is further configured to
- detect connection loss to the tow vehicle;
- calculate an emergency braking power signal value using the gain value and a pre- set maximum electrical signal value;
- provide the braking power control signal to the electric braking unit of a wheel of the trailer, based on the emergency braking power signal value.
However, Gill discloses trail braking system include a hydraulic wheel cylinder operable by fluid force delivered thereto by the third brake fluid conduit, brake shoes or the like operable by the wheel cylinder to brake rotation of a wheel, and a spring member operable to release the brake shoes whenever fluid pressure is reduced. It is noted that other suitable trailer brakes known to those skilled in the art such as, for example, hydraulic drum or disc brakes can alternatively be utilized within the scope of the present invention, [0021].
Therefore, this spring release brake use in emergency situation and to detect a connection loss of the trailer to the tow vehicle is generally known control function in a trailer control brake system.
Therefore, these hydraulic and spring release brake system to provide the emergency situation in the tractor/trailer control system provide more secure operation of the brake system of the trailer and would not need additional braking system which simple and reduce the cost and space of the vehicle.

As per claim 10, Gill discloses an emergency braking system for providing mechanical power to a mechanical braking unit of at least one wheel of the trailer (the trailer brakes 40 can include a hydraulic wheel cylinder operable by fluid force delivered thereto by the third brake fluid conduit, brake shoes or the like operable by the wheel cylinder to brake rotation of a wheel, and a spring member operable to release the brake shoes whenever fluid pressure is reduced, [0021], Fig: 2).

As per claim11, TU further discloses a brake control signal unit configured to convert the electrical signal to a number value representing the value of the electrical signal and to send the said representative value over a wireless communication link to the brake control unit, to be used as the electrical signal for calculating the braking power signal, ([0024] – [0025], [0032] – [0033], Fig: 2, 4).

As per claim 12, Gill discloses wherein the electrical signal is configured to be based on a single continuous action, (system having a sensor which detects movement the brake pedal and sends electrical signals to an electric actuator, that is single continuous action, [0022], Fig: 2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US – 2002/0180257 A1) as modified by TU et al. (US – 2016/0129896 A1) and McCann (US – 2007/0017715 A1) as applied to claim 1 above, and further in view of Nigel Gaylard (GB – 2473688, from IDS).
As per claim 7, Gill as modified by TU and McCann discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the means for determining weight of the trailer is selected from a load sensor attachable to a suspension system of the trailer, a force sensor attachable to a suspension system of the trailer, an air pressure sensor attachable to an air spring of the trailer, a tyre pressure monitoring system and controlling means of the air suspension system of the trailer.
Nigel discloses Data Logging Apparatus for a Vehicle comprising:
wherein the means for determining weight of the trailer is selected from a load sensor attachable to a suspension system of the trailer, a force sensor attachable to a suspension system of the trailer, an air pressure sensor attachable to an air spring of the trailer, a tyre pressure monitoring system and controlling means of the air suspension system of the trailer (The sensor system 11 include an arrangement of pressure sensor 11 that inform the electronic control unit 9 of the pressure in a trailer suspension system. From this the electronic control unit 9 can determine the total weight of the vehicle, which includes the load carried by the trailer unit 1, Page 3, second paragraph and page 8, third paragraph).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electro-hydraulic braking system of the Gill as modified by TU to include the determining weight of the trailer in which determining weight of the trailer is selected from a load sensor attachable to a suspension system of the trailer as taught by Nigel in order to control the trailer brake system accurately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Tandy, JR. et al. (US – 2007/0260385 A1),
B: Lesesky et al. (US – 2011/0234388 A1), and
C: Risse et al. (US – 2013/0119637 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657